DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  Nos. 1404D and 804.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  No. 1404N.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraph 4, Line 4:  The word “to” before “at least one driving road” is not needed.
Paragraph 5, Line 3:  The word “to” after the word “regarding” is not needed.
Paragraph 72, Line 5:  A word such as –at—is needed before the phrase “a particular time”.
Paragraph 82, Line 7:  An article –a—is needed before the word “person”.
Paragraph 83, Line 6:  The word “to” after the word “regarding” is not needed.
Paragraph 84, Line 6:  The word “to” after the word “regarding” is not needed.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
Claim 17 recites a computer readable medium without the word “non-transitory”.  A search of the specification shows that Paragraph 93 states that the storage medium “can” be a tangible device that “can” retain and store instructions.  Such language does not specifically exclude transitory subject matter.
	However, Paragraph 94 does state that the computer readable storage medium “is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves”.  This language does exclude transitory subject matter and therefore claim 17 is judged to claim statutory subject matter and no rejection under USC 101 will be given.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 10, 11, 17, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Horvitz et al [U.S. 7,698,055].
For claim 1, the computer-implemented method (computing environment No. 3200) taught by Horvitz includes the following claimed steps, as noted, 1) the claimed receiving real-time traffic data is seen in Figure 1 where contextual data is fed into a predictive model (No. 102) using various sensors, traffic reports, aggregation of GPS data, and monitoring hand-shaking between cellphones (Col. 7, Lns. 44-49) in real time (Col. 1, Lns. 35-37), 2) the claimed determining whether the traffic data matches a pre-traffic jam pattern is achieved using said predictive model (No. 102) wherein the model is built based on the contextual data as well as historical data (Col. 8, Lns. 4-14), which can thereafter generate predictions relating to the application for which it is designed, and 3) the claimed transmitting an alerting signal for predicting a traffic jam is seen in Figures 25-29 that depict screenshots presented to users based on areas with a predicted threshold of congestion chosen by the user as well as the user interface component (No. 104) that can be a graphical user interface to display generated predictions to a user (Col. 15, Lns. 19-23).
For claim 2, the Horvitz reference can provide a user with areas where predicted threshold traffic congestion is over a certain threshold (Col. 26, Lns. 24-26).
For claim 3, Figure 30 of Horvitz depicts a mobile device (No. 3000) including a display region (No. 3002) that can graphically indicate a particular portion of a roadway is subject to a certain level of traffic congestion (Col. 27, Lns. 1-2).
For claim 4, the Horvitz reference includes a sliding mechanism (No. 2506) that allows a user to select a certain threshold or likelihood of a traffic jam in a particular area.
For claim 10, the computer-implemented method (computing environment No. 3200) taught by Horvitz includes the following claimed steps, as noted, 1) the claimed receiving historical traffic data regarding a driving road is achieved using the predictive model (No. 102) that receives historical data as seen in Figure 1 as well as receiving a predictive data model (No. 602) that can be generated as a function of historical data (Col. 21, Lns. 16-17), 2) the claimed identifying a traffic jam pattern from the historical traffic data is seen in Figure 5 wherein a predictive model is built from a case library (No. 502) that includes cases that can be identified where unexpected or surprising volumes of traffic are existent on particular portions of a roadway (Col. 20, Lns. 7-17) using data such as traffic data, time of day, day of week, holiday, school in session, or large-scale events, and 3) the claimed identifying a pre-traffic jam pattern is seen in Figure 6 wherein contextual data is obtained (No. 606) from sensors, web sites, radio, or other location of information in order to predict a surprising event (No. 608) in order to provide a user with information (No. 610) relating to the predicted event.
For claim 11, the Horvitz reference can provide a user with areas where predicted threshold traffic congestion is over a certain threshold (Col. 26, Lns. 24-26).
For claim 17, the computer program product (client No. 3210, can be hardware or software) taught by Horvitz includes the following claimed subject matter, as noted, 1) the claimed computer readable storage medium is met by the system memory (No. 3116) including volatile memory (No. 3120) and nonvolatile memory (No. 3122) having program instructions (Col. 27, Ln. 13) embodied therewith, being executable by a computer to perform the following method, as noted, 2) the claimed receiving real-time traffic data is seen in Figure 1 where contextual data is fed into a predictive model (No. 102) using various sensors, traffic reports, aggregation of GPS data, and monitoring hand-shaking between cellphones (Col. 7, Lns. 44-49) in real time (Col. 1, Lns. 35-37), 3) the claimed determining whether the traffic data matches a pre-traffic jam pattern is achieved using said predictive model (No. 102) wherein the model is built based on the contextual data as well as historical data (Col. 8, Lns. 4-14), which can thereafter generate predictions relating to the application for which it is designed, and 4) the claimed transmitting an alerting signal for predicting a traffic jam is seen in Figures 25-29 that depict screenshots presented to users based on areas with a predicted threshold of congestion chosen by the user as well as the user interface component (No. 104) that can be a graphical user interface to display generated predictions to a user (Col. 15, Lns. 19-23).
For claim 18, the Horvitz reference can provide a user with areas where predicted threshold traffic congestion is over a certain threshold (Col. 26, Lns. 24-26).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Horvitz et al in view of Ichikawa et al [US 2004/0230376].
For claim 9, the traffic jam pattern of Horvitz is not represented by a vehicle changing from a moving state to a stopped state in the driving road and staying in the stopped state for a period longer than a stop time threshold.
Sensing a vehicle stopping and starting is not new in the prior art.  The vehicle traveling speed pattern estimation method taught by Ichikawa includes a traveling data acquiring portion (No. 13) that acquires traveling data such as current position of a vehicle, speed of the vehicle as well as traveling intervals of a predetermined distance at a predetermined period (Paragraph 52).  Furthermore, the reference includes a traffic pattern predicting portion (No. 11) that can predict traffic congestion beforehand in order to set a main control unit (No. 26) to a driving method such that a battery is charged before the congested section.  This ensures the efficiency in traveling of the vehicle (Paragraph 120).
The Ichikawa reference shows that vehicle traveling data can be used to improve the operational schedule of the engine and motor of the vehicle, especially when traffic congestion is about to be encountered.  And the Horvitz reference presents a traffic congestion prediction system that would benefit from added information in order to improve the operation of the vehicle encountering the congestion.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use starting and stopping states and times thereof in order to improve the efficiency of the vehicle used in the Horvitz reference.
For claim 16, the traffic jam pattern of Horvitz is not represented by a vehicle changing from a moving state to a stopped state in the driving road and staying in the stopped state for a period longer than a stop time threshold.
The claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 9 above.
For claim 20, the traffic jam pattern of Horvitz is not represented by a vehicle changing from a moving state to a stopped state in the driving road and staying in the stopped state for a period longer than a stop time threshold.
The claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 9 above.

Claims 5-8, 12-15, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The prior art does not fully teach or suggest receiving the real-time traffic data to match a pre-traffic jam pattern and alert of a traffic jam by including an array of tags representing the presence of a vehicle in a lattice map of the driving road.  This claimed element is considered unobvious subject matter.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Barker et al [US 2010/0185382] displays road traffic condition information.
Downs et al [U.S. 8,065,073] generates predictions of future traffic conditions at multiple future times.
Kawasaki et al [US 2021/0118297] presents map information analysis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JAT
10/18/2022

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687